Citation Nr: 1613952	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-34 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease to include as secondary to service-connected feet disabilities.

2.  Entitlement to a disability rating in excess of 50 percent for depressive disorder.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 1990.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina made in February 2012, April 2013, and December 2014 as well as a Decision Review Officer Decision made in November 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Lumbar Disc Disease

The Veteran contends that he is entitled to service connection for lumbar disc disease to include as secondary to service-connected foot disabilities.  The Veteran underwent a VA examination in August 2013, but the examiner did not provide a medical opinion regarding direct service connection.  The examiner did, however, provide a medical opinion regarding secondary service connection; opining that it was less likely than not that the Veteran's current disability was proximately due to his service-connected feet disabilities.  The rationale for the examiner's opinion was that the Veteran sustained a civilian back injury in 1999, and the Veteran's service treatment records were silent regarding back complaints or injuries.  

A review of the Veteran's service treatment records reveals that the Veteran sought treatment for right hip pain in February 1981, at which time he reported that his symptoms had begun after he injured himself three weeks prior.  The Veteran reported that he had been stretching when he heard a crunch.  The Veteran did not report, and the treating medical officer did not observe, any low back symptoms.  Nevertheless, the treating medical officer did, however, believe it was necessary to order a x-rays of the Veteran's lower back at that time.  

Additionally, the Veteran underwent surgery for a correction of a hallux valgus deformity of his left foot in September 1983.  The narrative summary, signed in February 1986, indicates an abnormality; specifically a "hairy patch" over the lower lumbar back.

The examiner also noted, in August 2013, that there was no obvious gait or postural disturbance to suggest pes planus or other foot problems as etiology for his lumbar spine issue.  Nevertheless, VA had previously granted the Veteran service connection after finding that Veteran had sought treatment for pes planus while in service.  See November 2012 Decision Review Officer Decision; April 2013 Rating Decision; and the Pes Planus section of this opinion; see also December 1989 Private Medical Opinion (providing a diagnosis of pes planus based on the Veteran's service treatment records); and January 1990 U.S. Army Physical Evaluation Board (Veteran testifies under oath to experiencing an altered gait).

It is unclear from the record whether the VA examiner took the previously discussed facts and data into account when submitting the August 2013 VA examination report.  As there is no other medical opinion of record, the Board finds that it is necessary to remand this matter for an addendum opinion for clarification of the findings of the August 2013 examination.

Depressive Disorder

The Veteran contends that he is entitled to a disability rating in excess of 50 percent.  The Veteran testified at a personal hearing in February 2016 that he had been seeking treatment for depression from the VA, and he submitted treatment records from January 2016.  The January 2016 treatment records indicate that the Veteran had been treated by VA since during the previous summer in 2015.  
The Veteran underwent a VA examination in October 2013; the report of which is contained within the record.  The examiner noted that the Veteran had no previous history of treatment for depression or any other mental health condition from the VA and diagnosed the Veteran with depressive disorder.  VA treatment records from October 2013 to March 2014 are also contained within the record, and they indicate that from October 2013 to March 2014 the Veteran sought treatment for depression and insomnia.  Nevertheless, the record does not contain VA treatment records from April 2014 to December 2015 despite the indication that VA treatment records exist during that period; or at the very least during the summer of 2015.

The Board has determined that any missing records should be obtained.

Finally - as the matter is being remanded for further development and the Veteran's last VA examination was in October 2013 - the Board finds that VA should provide the Veteran with another examination in order to determine the current severity of his psychiatric disability.  

Pes Planus

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for pes planus.  The Veteran testified at a personal hearing on February 2016 that his pes planus had gotten progressively worse.  See Transcript p. 17.  The Veteran last underwent a VA examination to determine the severity of his pes planus in November 2012.  Therefore, the Board finds that this matter should be remanded for a new examination to determine the severity of the Veteran's pes planus.

TDIU

The Board finds that the issue of entitlement to TDIU has been implicitly raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); because by virtue of the Veteran's increased rating claim for depression the Veteran is claiming that he is totally occupationally and socially impaired; and the Veteran testified at his personal hearing on February 2016 that working at a park picking up garbage was the only job that he could find.  See Transcript pp. 18-21.  These facts suggest that the Veteran may not be able to obtain or maintain substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991) (holding substantially gainful employment is more than marginal and permits earning a living wage).  

TDIU is inextricably intertwined with all the above issues, and thus should be remanded as well.  See Harris v. Derwinksi, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who conducted the August 2013 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's lumbar disc disease was either began during or was otherwise caused by his military service.  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's lumbar disc disease was caused by any of his service-connected disabilities to include pes planus?  Why or Why not?

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's lumbar disc disease was aggravated (permanently increased beyond the natural progression of the disability) by any of his service-connected disabilities to include pes planus?  Why or Why not?

In providing the requested opinions, the examiner should consider the following evidence of record: service treatment records (to include: the February 1981 service treatment record where the Veteran reported hearing a crunch while stretching, sought treatment for hip pain two weeks later, and was ordered to undergo back and hip x-rays; and the September 1983 narrative summary of the Veteran's left foot surgery which indicated an abnormality; specifically a hairy patch on the Veteran's low back) as well as VA's previous finding that the Veteran has service-connected pes planus. 

2.  Obtain VA treatment records from March 2014 to present to include treatment records memorializing the Veteran's treatment for depression or insomnia during the summer of 2015.  All attempts to obtain these treatment records should be fully documented.

3.  Arrange for the Veteran to undergo a VA psychiatric examination to determine the current severity of his depression.

4.  Arrange for the Veteran to undergo a VA foot examination to determine the current severity of his pes planus.

5.  Then, readjudicate the claims on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




